207 Mich. App. 472 (1994)
525 N.W.2d 487
LOCAL 312 OF THE AMERICAN FEDERATION OF STATE, COUNTY, AND MUNICIPAL EMPLOYEES, AFL-CIO
v.
CITY OF DETROIT
Docket No. 158498.
Michigan Court of Appeals.
Submitted October 4, 1994, at Detroit.
Decided November 8, 1994, at 9:15 A.M.
Greenspon, Scheff & Washington, P.C. (by George B. Washington), for the plaintiff.
Donald Pailen, Corporation Counsel, Harnetha Jarrett, Supervising Assistant Corporation Counsel, and Dennis A. Mazurek, Assistant Corporation Counsel, for the defendant.
*473 Before: MICHAEL J. KELLY, P.J., and W.P. CYNAR[*] AND P.D. SCHAEFER,[**] JJ.
PER CURIAM.
Defendant appeals as of right from the circuit court order that denied its motion for summary disposition and instead granted to plaintiff partial summary disposition, costs, and attorneys fees under the Freedom of Information Act (FOIA), MCL 15.231 et seq.; MSA 4.1801(1) et seq. Plaintiff had sought production of documents relating to the subcontracting of bus repairs and rehabilitation work for the years 1990-91. Defendant initially failed to respond to the request in the belief that the parties' labor dispute was governed by the public employment relations act (PERA), MCL 423.201 et seq.; MSA 17.455(1) et seq., and that the documents were exempt from disclosure. We affirm.
The circuit court did not err in deciding plaintiff's action under the FOIA. The PERA and the FOIA are not conflicting statutes such that the PERA would prevail over the FOIA. See Local 1383, Int'l Ass'n of Fire Fighters, AFL-CIO v City of Warren, 411 Mich. 642; 311 NW2d 702 (1981). We decline defendant's invitation to create an FOIA exception based on the status of the person requesting public documents. The Legislature has clearly defined the class of "persons" entitled to seek disclosure of public records. MCL 15.232(a); MSA 4.1801(2)(a). There is no sound policy reason for distinguishing between persons who are involved in litigation-type proceedings and those who are not.
Furthermore, the specific language of § 13(1)(n) of the FOIA evinces not only the possibility that a labor organization would seek public records that *474 may relate to a labor dispute, but also demonstrates that the specific records requested by plaintiff were not exempt from disclosure under the FOIA. MCL 15.243(1)(n); MSA 4.1801(13)(1)(n). In any event, even if the documents requested by plaintiff fell within this exemption, defendant's failure to respond to the request within the statutorily prescribed period constituted a violation of the FOIA. Hartzell v Mayville Community School Dist, 183 Mich. App. 782, 786; 455 NW2d 411 (1990). The circuit court thus had jurisdiction to entertain plaintiff's request for attorney fees. MCL 15.240(4); MSA 4.1801(10)(4).
Because plaintiff prevailed in its FOIA action, the circuit court was required to award plaintiff attorney fees and costs. Michigan Tax Management Services Co v City of Warren, 437 Mich. 506, 508; 473 NW2d 263 (1991); Hartzell, supra. We are convinced that the court properly awarded plaintiff attorney fees and costs beyond the date the documents were made available because of defendant's position with respect to this issue.
Affirmed.
NOTES
[*]  Former Court of Appeals judge, sitting on the Court of Appeals by assignment pursuant to Administrative Order No. 1994-7.
[**]  Circuit judge, sitting on the Court of Appeals by assignment.